Citation Nr: 1536710	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  14-07 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) death pension spousal benefits in the original amount of $28,514.00, to include whether the overpayment was validly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from December 1952 to April 1958.  He unfortunately died in March 2007.  His surviving spouse is the appellant in this case.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for the cause of the Veteran's death.

As indicated in further detail below, the claim for a waiver of overpayment is remanded to allow the RO to issue a statement of the case (SOC).  Although the Board is cognizant that the waiver claim would need to be addressed by the Board in a separate decision, this remand is strictly a procedural decision.  See BVA Directive 8430, 14(c)(10)(a)(2) (providing that because they differ from other issues so greatly, separate decisions shall be issued in overpayment cases in order to produce more understandable decision documents).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In addition, the Board notes that the appellant requested that her death pension benefits as a surviving spouse in need of aid and attendance be "re-instated."  See February 2014 VA Form-9; April 2014 deferred rating decision (located in the "Virtual VA file").  This issue has not yet been adjudicated by the RO as the agency of original jurisdiction (AOJ) and is REFERRED to the RO for appropriate action.




REMAND

On her substantive Appeal to the Board (VA Form 9), received in February 2014, the appellant checked the box requesting a BVA hearing at a local VA office.  However, review of the record shows no indication that a hearing was ever scheduled for her, and no correspondence has been received from either the appellant or her representative withdrawing the Board hearing request clearly shown on the VA Form 9.  Consequently, the service connection claim for the cause of death must be remanded in order to schedule the requested hearing, as scheduling of Travel Board hearings is within the province of the RO.  38 C.F.R. § 20.704 (2015).

In addition, the Debt Management Center, in a November 2012 decisional letter (located in "Virtual VA" file), advised the appellant that VA paid more ($28,514.00) death pension spousal benefits than she was entitled to receive.  Thereafter, in a March 2013 statement, the appellant expressed disagreement with the validity of the debt and requested a waiver of the overpayment.  See also, May 2014 Report of General Information; May 2014 VA correspondence.  The filing of a notice of disagreement initiates the appeal process (see Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995)), and review of the record does not show that a SOC has yet been issued.  Remand is therefore required so that she may be issued a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC, and notify the appellant of her appellate rights, with respect to the issue of entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) death pension spousal benefits in the original amount of $28,514.00, to include whether the overpayment was validly created.  Include notification of the need to timely file a Substantive Appeal to perfect an appeal on this issue.  Thereafter, the waiver issue is to be returned to the Board only if a timely substantive appeal (VA Form 9) is filed.

2.  Schedule a Travel Board hearing at the earliest opportunity with respect to the issue of entitlement to service connection for the cause of the Veteran's death.  

Notify the appellant and her representative of the date, time, and location of the hearing, and put a copy of this letter in the claims file.  Once she has been afforded this requested hearing, or in the event that she withdraws her hearing request or fails to appear, the file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




